El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
En este caso expedimos el 29 de mayo último nn auto de certiorari que fue anulado el 18 de noviembre siguiente, y el mismo día se dictó un nuevo auto, todo de conformidad con nuestra decisión en 61 D.P.R.. 56, en la cual se exponen detalladamente los hechos esenciales del caso. . Como dijéra-mos entonces (pág. 58), la cuestión a resolver quedó redu-cida a determinar si constituyó o no error el negarse la de-ducción del sueldo del Presidente y del Secretario de la cor-poración peticionaria durante los tres años en controversia.
Pero aparece de los autos que al resolver este punto el Tribunal de Apelación de Contribuciones basó su decisión en un memorándum-sometido a la Junta de Revisión e Igua-*654¡amiento por F. Godoy, Inspector General de Contribuciones .sobre Ingresos, en el que sostenía qne el volumen de las ventas de la corporación no justificaba la deducción de los ■sueldos del Presidente y el Secretario de la corporación pe-ticionaria. La cuestión de si los sueldos son razonables o no es una de hecho a determinarse por el Tribunal de Ape-lación de Contribuciones y esta Corte sólo podría alterar la conclusión a que llegara dicho tribunal en el caso de que del récord no apareciera que existía suficiente evidencia para sostener las conclusiones de aquél. Montaner v. Comisión Industrial, 54 D.P.R. 722; Mayagüez Sugar Co. v. Tribunal de Apelación de Contribuciones, 60 D.P.R. 753, 762.
Pero antes de determinar la cuestión a que hacemos referencia, precisa resolver si al llegar a las conclusiones a que llegó el tribunal inferior se ajustó dicho tribunal al debido procedimiento de ley. Aparece de los autos que el tribunal inferior dictó la resolución apelada sin celebrar vista alguna, basándose exclusivamente en las constancias del ex-pediente que obraba en la Junta de Revisión e Igualamiento, de donde tomó el informe del Sr. Godoy. Tal procedimiento por parte del tribunal inferior viola abiertamente la garantía constitucional del debido procedimiento de ley, como sostuvimos en el caso de Mayagüez Sugar Co. v. Tribunal de Apelación de Contribuciones, 60 D.P.R. 753.

Siendo ello así, procede revocar la resolución apelada y devolver el caso al tribunal inferior para que celebre una nueva vista ajustándose al procedimiento que determina la ley.